In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), dated April 17, 2001, which, upon granting the defendant’s oral application for summary judgment dismissing the complaint, is in favor of the defendant and against her.
Ordered that the judgment is reversed, as a matter of discretion, with costs, the defendant’s oral application for summary judgment dismissing the complaint is denied, and the complaint is reinstated.
The Supreme Court improvidently exercised its discretion in entertaining the defendant’s oral application for summary judgment, which was made after jury selection had been completed. The defendant failed to demonstrate good cause for its inordinate delay in seeking summary judgment (see CPLR 3212 [a]; Dono v Bar Biz Rest. & Equip. Corp., 292 AD2d 494; Caiola v Allcity Ins. Co., 277 AD2d 273; Wagner v City of New York, 271 AD2d 439; Scocozza v Tolia, 262 AD2d 548). In any event, *361the application should have been denied because it was not supported by any motion papers on notice to the plaintiff (see CPLR 2214, 3212 [b]; Amoco Oil Co. v Lucadamo & Sons, 260 AD2d 516; LaGuardia v City of N.Y., 237 AD2d 257; Double A. Limousine Serv. v New York, N.Y. Limousine Serv., 130 AD2d 403). Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.